Citation Nr: 1104738	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-17 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to non service-connected burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had 20 years active duty service ending with his 
retirement in November 1986.  The Veteran was awarded the Air 
Force Outstanding Unit Award with Valor Device and Six Oak Leaf 
Clusters among other decorations.  He died in June 2005.  The 
appellant is advancing her appeal as the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The appellant's 
notice of disagreement was received in  
April 2006.  A statement of the case was issued in April 2007, 
and a substantive appeal was received in May 2007.  A Decision 
Review Officer (DRO) informal conference hearing was held via 
telephone in August 2006.  A report is of record.    


FINDINGS OF FACT

1.  The Veteran died in June 2005; the death certificate lists 
the immediate cause of death as coronary artery atherosclerosis.

2.  At the time of his death, service connection was not in 
effect for any disability.

3.  The Veteran is not shown to have served in-country or in the 
inland waterways of the Republic of Vietnam during his active 
service, and is not shown to have been exposed to herbicide 
agents during service.

4.  The disability that caused the Veteran's death was not 
manifested during the Veteran's military service or for many 
years thereafter nor was it otherwise related to the Veteran's 
service.

5.  There was no claim for compensation or pension pending at the 
time of the Veteran's death that would have resulted in an award 
of compensation or pension.

6.  The Veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization and 
at VA expense to a specified place for the purpose of 
examination, treatment or care.

7.  The Veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is not 
buried in a state or national cemetery.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2010).

2.  The criteria for entitlement to a nonservice-connected burial 
allowance or plot or interment allowance have not been met.  38 
U.S.C.A. §§ 2302, 2303, 2305, 5107 (West 2002 and Supp. 2010); 38 
C.F.R. §§ 3.954, 3.1600, 3.1605 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the appellant's cause of death claim, the RO provided 
the appellant pre-adjudication notice by a letter dated in 
January 2006.  The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence; 
and Hupp v. Nicholson, 20 Vet. App. 1 (2006), by providing notice 
of the requirements of a claim for DIC benefits. 

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the cause of death 
claim is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   

Furthermore, the appellant did not receive notice regarding 
secondary service connection claims and Agent Orange claims.  
Nevertheless, a review of the evidence shows that the appellant 
had actual knowledge.  Here, the appellant asserts that the 
Veteran's exposure to Agent Orange caused diabetes and that 
diabetes is a presumptive disability.  Moreover, she asserts that 
the Veteran's coronary artery atherosclerosis is due to diabetes.  
The assertion exemplifies that the appellant was aware of how to 
establish secondary service connection claims and herbicide 
exposure claims.  The Board also believes it significant that the 
appellant has been represented by a national service organization 
which is well-versed in laws and regulations pertaining to 
appellant's claim.  The Board believes the appellant, through the 
American Legion, can be viewed as having actual of what was 
needed to support her claim.

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the appellant has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Regarding the burial claim, the law, and not the evidence, is 
dispositive in the claim on appeal.  The United States Court of 
Appeals for Veterans Claims has held that when the law, and not 
the underlying facts or development of the facts are dispositive 
in a matter, the VCAA can have no effect on the appeal.  Manning 
v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 
Vet. App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (VCAA not applicable where law, not factual evidence, is 
dispositive); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal merit or 
the lack of  entitlement under the law); see also VAOPGCPREC 5-
2004 (VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be  substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant ineligible 
for the claimed benefit).  Because the law and not the evidence 
is dispositive in the instant case, additional factual 
development  would have no bearing in the ultimate outcome.  
Accordingly, VCAA can have no effect on this appeal.  See Manson 
v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable 
"because the law as mandated by statute and not the evidence is 
dispositive of the claim.").  Therefore, the Board finds that no 
further action is necessary under the VCAA for the burial claim.

Duty to Assist

VA has obtained service, private and VA treatment records; 
assisted the appellant in obtaining evidence; and allowed the 
appellant to testify at an August 2006 DRO informal conference 
hearing.  As will be seen below, since there was no evidence of 
coronary artery atherosclerosis, hypertension and diabetes 
mellitus in service and the one-year presumption of in-service 
incurrence was not for application, a VA examination was not 
necessary in this case.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006). 

An August 2006 DRO informal conference report notes that the 
Veteran's original claims folder had been misplaced, perhaps 
retired without update to the folder location in the system.  The 
DRO concluded that it seemed unlikely that the claims folder 
contained any compensation claim for several reasons: no master 
record; no entry in the computer system that would show something 
even if the claim were denied; service treatment records in 
connection with the appellant's 2005 cause of death claim would 
not have been available if it had already been obtained for a 
prior compensation claim; and with a master record of education 
payments made starting in the early 1970's, this would account 
for the assignment of a claim number than a social security 
number that would have been assigned for an initial compensation 
claim.  

Additionally, in a statement received in May 2007, the appellant 
stated that she will forward statements from physicians in 
support of her claim regarding diabetes.  To date, no additional 
evidence has been received.

Overall, all known and available records relevant to the issues 
on appeal have been obtained and associated with the Veteran's 
claims file; and the appellant and her representative have not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by decisions on 
the claims at this time.




Cause of Death

I.  Laws and Regulations

In a claim of service connection for the cause of the Veteran's 
death, evidence must be presented that links the fatal disease to 
a period of military service or to an already service-connected 
disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2010).  Evidence must be presented showing that 
a service-connected disability is either the principal or 
contributory cause of death.  A service-connected disability is 
the principal cause of death when that disability, either singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
A contributory cause of death must be causally connected to death 
and must have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veteran's who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as hypertension, 
arteriosclerosis and diabetes mellitus, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law also provides that a veteran who, during active 
service, served during a certain time period in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that he was not exposed to 
any such agent during service.  38 U.S.C.A. § 1116; See also 
Veterans Education and Benefits Expansion Act of 2001, Pub. L. 
No. 107-103, 115 Stat. 976 (2001).  Regulations further provide, 
in pertinent part, that if a veteran was exposed to an herbicide 
agent (such as Agent Orange) during active military, naval, or 
air service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied:  AL amyloidosis, chloracne or 
other acneform disease consistent with chloracne; Type II 
diabetes mellitus; Hodgkin's disease; ischemic heart disease 
(including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina); all chronic B-cell leukemias (including, but not limited 
to, hairy-cell leukemia and chronic lymphocytic leukemia); 
multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

Note 1: The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant schwannoma 
including malignant schwannoma with rhabdomyoblastic 
differentiation (malignant Triton tumor), glandular and 
epithelioid malignant schwannomas; malignant mesenchymoma; 
malignant granular cell tumor; alveolar soft part sarcoma; 
epithelioid sarcoma; clear cell sarcoma of tendons and 
aponeuroses; extraskeletal Ewing's sarcoma; congenital and 
infantile fibrosarcoma; and malignant ganglioneuroma.  

Note 2: For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide agent 
and resolves within two years of the date of onset.  

Note 3: For purposes of this section, the term ischemic heart 
disease does not include hypertension or peripheral 
manifestations of arteriosclerosis such as peripheral vascular 
disease or stroke, or any other condition that does not qualify 
within the generally accepted medical definition of Ischemic 
heart disease.  38 C.F.R. § 3.309(e).

Effective August 31, 2010, VA had amended 38 C.F.R. § 3.309(e) to 
add hairy cell leukemia and other chronic B-cell leukemias, 
Parkinson's disease, and ischemic heart disease to the list of 
diseases associated with exposure to certain herbicide agents.  
Diseases Associated with Exposure to Certain Herbicide Agents, 75 
Fed. Reg. 53202 (Aug. 31, 2010)(to be codified at 38 C.F.R. pt. 
3).  The intended effect of this amendment was to establish 
presumptive service connection for these diseases based on 
herbicide exposure.  In accordance with the aforementioned final 
rule, the Board has incorporated the amendment to 38 C.F.R. 
§ 3.309(e) above.

In July 2009, the National Academy of Sciences (NAS) issued 
"Veterans and Agent Orange: Update 2008" (Update 2008).  A 
determination was made by the Secretary, based upon Update 2008 
and prior NAS reports, that a presumption of service connection 
based on exposure to herbicides in the Republic of Vietnam is 
not warranted for the following health outcomes:  hypertension; 
cancers of the oral cavity (including lips and tongue), pharynx 
(including tonsils), or nasal cavity (including ears and 
sinuses); cancers of the pleura, mediastinum, and other 
unspecified sites within the respiratory system and intrathoracic 
organs; esophageal cancer; stomach cancer; colorectal cancer 
(including small intestine and anus); hepatobiliary cancers 
(liver, gallbladder and bile ducts); pancreatic cancer; bone and 
joint cancer; melanoma; non-melanoma skin cancer (basal cell and 
squamous cell); breast cancer; cancers of reproductive organs 
(cervix, uterus, ovary, testes, and penis; excluding prostate); 
urinary bladder cancer; renal cancer (kidney and renal pelvis); 
cancers of brain and nervous system (including eye); endocrine 
cancers (thyroid, thymus, and other endocrine organs); leukemia 
(other than all chronic B-cell leukemias including chronic 
lymphocytic leukemia and hairy cell leukemia); cancers at other 
and unspecified sites; neurobehavioral disorders (cognitive and 
neuropsychiatric); movement disorders (including amyotrophic 
lateral sclerosis, but excluding Parkinson's disease); chronic 
peripheral nervous system disorders; respiratory disorders 
(wheeze or asthma, chronic obstructive pulmonary disorder, and 
farmer's lung); gastrointestinal, metabolic, and digestive 
disorders (changes in liver enzymes, lipid abnormalities, and 
ulcers); immune system disorders (immune suppression, allergy, 
and autoimmunity); circulatory disorders (other than ischemic 
heart disease); endometriosis; effects on thyroid homeostasis; 
and certain reproductive effects, i.e., infertility, spontaneous 
abortion, neonatal or infant death and stillbirth in offspring of 
exposed people, low birth weight in offspring of exposed people, 
birth defects (other than spina bifida) in offspring of exposed 
people, childhood cancer (including acute myelogenous leukemia) 
in offspring of exposed people.  75 Fed. Reg. 81332 (December 27, 
2010).

The notice generally states information only with respect to 
significant additional studies that were first reviewed by NAS in 
its Update 2008.  Studies referenced in VA's prior Federal 
Register notices (following earlier NAS reports) are not 
discussed again.  See 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. 
Reg. 41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 (Nov. 2, 1999); 66 
Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42600 (June 4, 
2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. Reg. 32395 
(June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010).

II.  Analysis

As noted above, the Veteran died in June 2005, and his death 
certificate lists the immediate cause of death as coronary artery 
atherosclerosis.  At the time of the Veteran's death, service 
connection was not in effect for coronary artery atherosclerosis.  
The Veteran was not service-connected for any disability. 

The Board acknowledges the appellant's main contention that the 
Veteran had diabetes as a result of Agent Orange exposure in 
Vietnam, and that coronary artery atherosclerosis is secondary to 
diabetes.  The Board notes, however, that even though the 
appellant is not asserting that coronary artery atherosclerosis 
should be service connection on a direct basis, all theories of 
entitlement--direct and secondary--must be considered.  See Hodge 
v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) (noting that 
Congress expects the VA "to fully and sympathetically develop 
the veteran's claim to its optimum before deciding it on the 
merits").       

The Veteran's death certificate reveals that the interval between 
onset of the Veteran's coronary artery atherosclerosis and death 
was determined as "years".

Service treatment records are negative for complaints of, 
treatments for, and diagnosis of coronary artery atherosclerosis.  
Various reports of medical examination from June 1966 to 
September 1983 show that clinical evaluation of the Veteran's 
vascular system was normal and the highest blood pressure reading 
was from September 1968 that showed 136/84.  A September 1985 
coronary artery risk evaluation shows that blood pressure reading 
was 104/70 and that the calculated risk was 1.0.  When asked to 
provide a statement of his present health on an August 1986 
report of medical history, the Veteran responded, "Good, except 
for painful right ankle and foot."  No coronary artery 
atherosclerosis was noted, and the Veteran marked the appropriate 
box to deny a past/current history of high or low blood pressure.  
On various dental patient medical histories from August 1980 to 
September 1986, no coronary artery atherosclerosis was noted.  On 
August 1980 and August 1981 dental patient medical histories, the 
Veteran did not mark the box to indicate that he had high blood 
pressure.  Furthermore, in subsequent dental patient medical 
histories, the Veteran marked the appropriate boxes to deny a 
history of high blood pressure.

The Board notes that a May 1992 radiologic consultation 
request/report from Madigan Army Medical Center shows no acute 
cardiopulmonary disease.  The first mention of coronary artery 
atherosclerosis is reflected in the Veteran's death certificate.  
While not determinative by itself, it is significant that there 
is no evidence of coronary artery atherosclerosis for 
approximately 19 years after service.  Also, the first mention of 
hypertension post service is contained in a treatment record from 
Madigan Army Medical Center dated in January 1997, which is 11 
years after service.  This lengthy period without complaint or 
treatment after service also suggests that there has not been a 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Consequently, the one-year presumption for 
atherosclerosis and hypertension is not for application. 

Moreover, there is no competent evidence in the record suggesting 
a causal link between the Veteran's coronary artery 
atherosclerosis and his service.  Thus, the Board is presented 
with an evidentiary record that does not show that the cause of 
death manifested in service or within the presumptive periods.

While the Board acknowledges that military personnel records 
reveal the Veteran did participate in combat, the provisions of 
38 U.S.C.A. § 1154(b), in which an appellant's assertions 
regarding the combat-related disabilities are accepted despite 
the lack of supporting documentation in service treatment 
records, are not applicable here given that coronary artery 
atherosclerosis is not a combat-related disability. 

Again, the appellant maintains that the Veteran's coronary artery 
atherosclerosis was secondary to diabetes that was caused by 
Agent Orange exposure while stationed in Vietnam.  The Board 
notes that while the appellant is competent to report the 
symptoms exhibited by the Veteran when he was alive, she is not 
competent to provide a nexus opinion regarding the aforementioned 
disorders.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).       

While there is no diagnosis of diabetes, a September 2005 report 
from Providence Hospital shows that the Veteran's glucose level 
was 127 mg/dL. 

Nevertheless, service treatment records are silent for any 
complaints of, treatments for, or diagnosis of any diabetes.  
There were no indications of diabetes on various reports of 
medical examination from June 1966 to September 1983.  On August 
1980 and August 1981 dental patient medical histories, the 
Veteran did not mark any boxes to indicate that he had diabetes.  
On a June 1966 report of medical history, the Veteran did not 
indicate any diabetes.  On September 1985 and September 1986 
dental patient medical histories, the Veteran marked the 
appropriate boxes to deny a history of diabetes. 

The Board notes that Veteran may have been involved as a pilot in 
combat missions over Vietnam as his military personnel records 
indicate that he performed combat duty in Southeast Asia. The 
Board acknowledges that a citation to accompany the award of the 
Joint Service Commendation Medal reveals that as Chief of the 
Reports and Presentations Branch, Directorate of Force Control, 
Thirteenth Air Force, Clark Air Base, Republic of the 
Philippines, he developed reporting procedures and information 
systems that enabled Thirteenth Air Force Headquarters to monitor 
and control the evacuation of orphans and refugees from Cambodia 
and South Vietnam.  However, there is no evidence that the 
Veteran served in-country or in the inland waterways of Vietnam.  
Albeit his DD 214 shows that he was awarded the Vietnam Service 
Medal with 5 stars, Republic of Vietnam Gallantry Cross with 
Palm, and the Republic of Vietnam Campaign Medal, there is no 
persuasive evidence in the record to support the assertion that 
he actually set foot within the land borders of Vietnam or served 
in the inland waterways.  

Military personnel records reveal that he was stationed in U-
Tapao Airfield in Thailand from October 1971 to March 1972.  
However, the Department of Defense (DOD) has determined that 
limited testing of tactical herbicides was conducted in Thailand 
from April 2, 1964 to September 8, 1964, which the Board notes 
was years prior to the Veteran's assignment in Thailand.  See 
Veterans Benefits Administration Fast Letter 09-20 (May 6, 2009).  
Moreover, the specific location identified was not U-Tapao 
Airfield, but rather the Pranburi Military Reservation associated 
with the Replacement Training Center of the Royal Thai Army, near 
Pranburi, Thailand.  Id.  Thus, the Agent Orange regulations are 
not applicable here.

Additionally, the provisions of 38 U.S.C.A. § 1154(b) are also 
not applicable here since diabetes is not a combat-related 
injury.

Since diabetes is not service connected, service connection for 
coronary artery atherosclerosis cannot be established on a 
secondary basis, either.

Overall, the Board finds that service connection for the cause of 
the Veteran's death is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable.  See 38 U.S.C.A § 5107 (West 2002).

Burial Benefits

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2307; 38 C.F.R. § 3.1600.  Where, as here, the 
Veteran's death is not service-connected, entitlement is based 
upon the following conditions:

(1) At the time of death, the veteran was in receipt of pension 
or compensation (or but for the receipt of military retirement 
pay would have been in receipt of compensation); or

(2) The veteran has an original or reopened claim for either 
benefit pending at the time of the veteran's death, and

(i) In the case of an original claim there is sufficient evidence 
of record to have supported an award of compensation or pension 
effective prior to the date of the veteran's death, or

(ii) In the case of a reopened claim, there is sufficient prima 
facie evidence of record on the date of the veteran's death to 
indicate that the deceased would have been entitled to 
compensation or pension prior to the date of death; or

(3) The deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the body 
of the deceased is being held by a State (or a political  
subdivision of a State) and the Secretary determines,

(i) That there is no next of kin or other person claiming the 
body of the deceased veteran, and

(ii) That there are not available sufficient resources in the 
veteran's estate to cover burial and funeral expenses; and

(4) The applicable further provisions of this section and §§ 
3.1601 through 3.1610.

38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 2302.

Alternatively, burial benefits are also available for a person 
who dies from non-service-connected causes while properly 
hospitalized by VA in a VA facility (as described in 38 U.S.C.A. 
§ 1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. § 
1701(4)) for hospital care under the authority of 38 U.S.C.A. § 
1703.  38 C.F.R. § 3.1600(c).  If a veteran dies en route while 
traveling under proper prior authorization and at VA expense to 
or from a specified place for purpose of examination, treatment, 
or care, burial expenses will be allowed as though death had 
occurred while properly hospitalized by VA.  38 C.F.R. § 
3.1605(a).

At the time of the Veteran's death, he was not receiving VA 
compensation or pension benefits, nor was there a claim for 
pension or compensation pending at the time of his death.  In a 
statement received in April 2006, the appellant noted that since 
the Veteran had retired from service, he had received monthly 
pension checks.  The Board believes that the appellant is 
referring to retirement pay.   

The record shows that the Veteran was not separated from service 
for a disability incurred or aggravated in line of duty.  The 
Veteran's DD Form 214 shows that he retired from service.  
Additionally, there is no indication in the record that the 
Veteran's body was held by a State, or political subdivision of a 
State, that no next of kin or other person claimed the body, and 
that there were insufficient available resources to cover burial 
and funeral expenses.  The Veteran's death certificate lists the 
place of cremation as the Cattermole Funeral Home in Winlock, 
Washington.  In light of the foregoing, burial benefits are not 
warranted under 38 C.F.R. § 3.1600(b).

The evidence of record does not show, and the appellant does not 
contend, that at the time of the Veteran's death he was admitted 
to a VA facility for hospital, nursing home or domiciliary care.  
See 38 U.S.C.A. §§ 1710, 1711.  Furthermore, the evidence does 
not show that the private medical facility that the Veteran was 
admitted to was under contract with VA.  See 38 U.S.C.A. § 1703.  
In addition, the Veteran did not die while "en route" while 
traveling under proper prior authorization and at VA expense to 
or from a specified place for purpose of examination, treatment 
or care.  See 38 C.F.R. § 3.1605(a).  His death certificate shows 
that he died in the emergency room of Providence Hospital.

In this case, the Veteran died in a private medical facility, not 
a VA facility.  As such, the only way benefits can be authorized 
is if the non-VA facility in question met the authorizing 
criteria of 38 U.S.C.A. § 1703.  There is no evidence to show 
that VA had contracted under 38 U.S.C.A. § 1703 with the private 
medical facility where the Veteran subsequently died.  

The law and regulations concerning burial benefits establish very 
specific eligibility requirements for such benefits.  The Board 
has no authority to act outside the constraints of the regulatory 
criteria that bind it in this case.  See 38 U.S.C.A. 
§  7104(c).

In conclusion, the evidence of record does not satisfy the 
threshold legal eligibility requirements for  the burial benefits 
sought on appeal.  As the disposition of this claim is based on 
the law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis, 6 
Vet. App. 426.  In addition, as the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  Consequently, the benefits sought on 
appeal are denied. 


ORDER

The appeal is denied as to both issues.



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


